United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 98-1333
                                    ___________

Robert H. Reehten,                    *
                                      *
            Appellant,                *
                                      *
      v.                              * Appeal from the United States
                                      * District Court for the
Larry Buck, Social Worker; Terry      * Eastern District of Missouri.
Rapp, Deputy Superintendent;          *
Kenneth Menier, Superintendent,       * (UNPUBLISHED)
                                      *
            Appellees.                *
                                 ___________

                           Submitted: August 6, 1998
                               Filed: October 23, 1998
                                   ___________

Before McMILLIAN, RICHARD S. ARNOLD, and MORRIS SHEPPARD
ARNOLD, Circuit Judges.
                           ___________

PER CURIAM.

      Robert H. Reehten appeals from the district court&s dismissal of his 42 U.S.C.
§ 1983 suit. In an amended complaint, Mr. Reehten alleged that his civil rights were
violated while he was housed as a pretrial detainee at the St. Louis County Adult
Correctional Institution in Chesterfield, Missouri (ACI-Gumbo). Mr. Reehten named
three ACI-Gumbo employees as defendants, but did not specify that he was suing them
in their individual capacities. The district court dismissed the action, concluding that
because Mr. Reehten did not specify whether defendants were sued in their individual
capacities, his suit was assumed to be against defendants in their official capacities
only, and was barred by the Eleventh Amendment.

        We agree that an action is against defendants only in their official capacities
absent a clear statement that defendants are sued in their individual capacities. See
Murphy v. Arkansas, 127 F.3d 750, 754 (8th Cir. 1997). Therefore, Mr. Reehten&s
official-capacity action against the three defendants amounts to an action against their
municipal employer, St. Louis County. See Kentucky v. Graham, 473 U.S. 159, 165
(1985) (official-capacity suits represent another way of pleading action against entity
of which officer is agent); Liebe v. Norton, No. 98-1163, slip op. at 10, 1998 WL
671893, at *4 (8th Cir. Oct. 1, 1998) (action against county sheriff in his official
capacity is treated as suit against county).

       We agree with Mr. Reehten, however, that the district court erred in concluding
that Mr. Reehten&s suit was barred by the Eleventh Amendment, which prohibits
damage actions against a state. See Hopkins v. Saunders, 93 F.3d 522, 526 (8th Cir.
1996) (Eleventh Amendment prohibits citizens from suing state for money damages in
federal court); Greenwood v. Ross, 778 F.2d 448, 453 (8th Cir. 1985) (noting in § 1983
action, “#[i]t is settled that a suit against a county . . . is not regarded as a suit against
a state within the meaning of the Eleventh Amendment&” (citation omitted)).

        Nevertheless, after a thorough review of the record, we believe that dismissal
was appropriate. See Yowell v. Combs, 89 F.3d 542, 544 n.4 (8th Cir. 1996) (this
court may affirm on any grounds supported by record). Mr. Reehten&s complaint fails
to state a claim for relief against St. Louis County, because he did not allege that his
constitutional injuries resulted from any policy of St. Louis County. See McGautha v.
Jackson County, Mo., Collections Dep&t, 36 F.3d 53, 55-56 (8th Cir. 1994) (municipal
liability arises from action pursuant to official municipal policy; explaining potential
sources of municipal policy), cert. denied, 515 U.S. 1133 (1995).


                                             -2-
Accordingly, we affirm the dismissal.

A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                 -3-